Citation Nr: 9914816	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-13 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 1996.  


FINDINGS OF FACT

1.  The veteran died in March 1996 of sudden death due to 
congestive heart failure, chronic lung disease and cirrhosis 
of the liver.

2.  Congestive heart failure, chronic lung disease and 
cirrhosis of the liver were not shown in service, and 
cardiovascular disease was not shown in the initial 
postservice year.  

3.  At the time of the veteran's death, service connection 
had not been established for any disability.  

4.  The conditions causing death are not shown to be related 
to Agent Orange exposure or tobacco use in service.  



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death, claimed as due to Agent Orange exposure or 
to smoking tobacco during service, are not met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1995).  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The appellant claims that the veteran, her husband, died of 
disability incurred in his active service due to Agent Orange 
exposure and tobacco use.  In addition she has provided 
testimony consistent with these contentions.  However, where 
the determinative issues involve questions of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, I find that the appellant's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection for the cause of the veteran's death.  

The veteran died in March 1996 of sudden death due to 
congestive heart failure and chronic lung disease.  Cirrhosis 
of the liver was noted as another condition contributing to 
the cause of death.  The certificate of death indicates the 
interval between onset and death was five years for 
congestive heart failure and 15 years for chronic lung 
disease.  

The veteran's death and the disabilities listed as its cause 
satisfy the first element of a well-grounded claim, as listed 
above.  The United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has specified that where the claim at 
issue is service connection for the cause of death, the first 
element--competent medical evidence of a current disability--
will always be met, as the current disability is by 
definition the condition that caused the veteran's death.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

The veteran's service medical records are entirely negative 
for congestive heart failure, lung disease, or cirrhosis of 
the liver.  Moreover, there is no evidence of any 
cardiovascular disease in the initial postservice year that 
would be a basis for consideration of service incurrence on 
the basis of the statutory presumption of service incurrence.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  The first documented evidence of 
cardiovascular disease of record is in VA outpatient 
treatment records dated in 1994.  I note that an April 1994 
hospital report shows that the veteran reported that he had 
hypertension for 25 years.  However, evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
Grottveit requirement for a well grounded claim.  Such 
evidence cannot enjoy the presumption of truthfulness as to 
determination of well groundedness because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

In addition, at the time of the veteran's death, service 
connection was not in effect for any disability.  There is no 
basis for the finding that the causes of death were 
proximately due to or the result of service connected 
disability.  38 C.F.R. § 3.310(a).  

The appellant, at her April 1997 RO hearing, testified that 
she married the veteran in 1972, the year after his 
separation from service, and that he had had a persistent 
cough.  It is her belief that the conditions that caused his 
death were the result of his exposure to Agent Orange and his 
tobacco use during his active service.  Her statements are 
competent only to the extent that she has given information 
about what she experienced, but not with respect to matters 
involving a determination of medical causation or diagnosis.  
See Falzone v. Brown, 8 Vet. App. 398 (1995).  

In effect, the appellant's contentions are probative to the 
extent that they suggest a continuity of symptomatology from 
the veteran's military service.  38 C.F.R. § 3.303(b).  
However, in this case, lay evidence of continuity of symptoms 
is not sufficient, but a medical nexus is needed.  See Savage 
v. Gober, 10 Vet. App. 488; Falzone v. Brown, 8 Vet. App. 398 
(1995).  In this case, competent medical evidence is needed 
to identify a proper diagnosis and etiology of whatever 
caused the cough of which the appellant has testified. 

To support her claim, the appellant submitted the following 
statement from R. F. Sullivan, M.D.:  

This man was seen in the 1970's after he 
had gotten back from Vietnam.  He had 
already begun to develop smoking abuse 
and drinking abuse as had been started on 
him from his jaunt in Vietnam.  These 
habits had gotten much worse because of 
his experiences in the war.  These lead 
(sic) directly to emotional distress of 
war.  He also had encountered agent 
orange affects (sic).  These habits which 
were instigated exactly by the time in 
war led directly then to heart and lung 
disease.  The agent orange affects (sic) 
on the lungs plus excessive smoking habit 
caused the patient to have chronic 
obstructive lung disease, numerous lung 
infections and pheumonia (sic), etc.  
Patient then encountered heart attacks, 
myocardial infarction, and coronary 
artery disease during the 70's and 80's, 
all of which were treated somehow in the 
Veteran's Administration Hospitals.  
There were episodes of congestive heart 
failure that brought about his untimely 
death in the 90's.  

This can be testified to since I was his 
personal physician through much of the 
70's, 80's and 90's as the records can 
show.  

For the purposes of establishing a well-grounded claim, such 
evidence is presumed to be credible and truthful.  Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995).  Consequently, I 
conclude that appellant's claim for service connection for 
the cause of the veteran's death is well grounded.  That is, 
she has presented a plausible claim by the submission of the 
medical opinion set forth above.  In this regard, I note that 
all appropriate development has been accomplished; the 
appellant has not referred to any additional evidence that 
has not been made a part of the appellate record. 

Pursuant to 38 U.S.C.A. §§ 7109; 38 C.F.R. § 20.901, the 
Board sought an opinion from an expert in pulmonary medicine.  
The conclusions in Dr. Smith's December 1998 opinion are as 
follows:

(1)  Congestive heart failure, largely 
due to systemic hypertension, accounted 
for the major morbidity and mortality of 
this case.  (2)  The medical record 
offers no substantive evidence that 
pulmonary disease, including obstructive 
lung disease, contributed to the major 
morbidity and mortality in this case.  
Indeed, any consideration that pulmonary 
disease and, by implication, tobacco 
abuse, contributed to the patient's 
medical problems and death, is 
conspicuously absent from the record.  
(3)  The assertion by Dr. Sullivan, the 
patient's private physician, of the link 
between Agent Orange, lung disease, 
tobacco abuse and the patient's death, is 
not supported by the available evidence.  
(4)  None of the seven conditions 
included in the Agent Orange Act of 1991 
contributed to the patient's morbidity 
and mortality.  

The appellant contends that her husband's death was due to 
Agent Orange exposure during his active military service.  A 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309, as amended by 61 Fed. Reg. 
57586-57589 (November 7, 1996), will be considered to have 
been incurred in service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a), as amended, will be 
considered chronic.  38 U.S.C.A. § 1101 (West 1991); 38 
U.S.C.A. §§ 1112, 1113, 1116; 38 C.F.R. § 3.307(a), as 
amended by 61 Fed. Reg. 57586-57589 (November 7, 1996).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e), as amended, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 
38 C.F.R. § 3.307(a)(6)(iii), as amended by 61 Fed. Reg. 
57586-57589 (November 7, 1996).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii), as amended, are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d), as amended by 61 Fed. Reg. 57586-57589 (November 
7, 1996), are also satisfied: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e), as amended by 61 Fed. 
Reg. 57586-57589 (November 7, 1996).

The diseases listed at 38 C.F.R. § 3.309(e), as amended, 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii), as amended by 61 Fed. Reg. 57586-
57589 (November 7, 1996).

In this case, as noted above, the conditions listed as 
causing or contributing to the veteran's death were 
congestive heart failure, chronic lung disease, and cirrhosis 
of the liver.  None of the diseases listed in the 
regulations, as amended, was listed as a cause or 
contributing factor in the veteran's death.  

Nonetheless, service connection can be established if the 
veteran has produced competent medical evidence that current 
disability is related to Agent Orange exposure during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
In this case, the statement from Dr. Sullivan raises this 
implication.  However, Dr. Robert L. Smith concluded in 
December 1998 that this was not the case.  He specifically 
addressed Dr. Sullivan's opinion in his report.  It is clear 
that Dr. Smith reviewed the record and provided a basis for 
his opinion.  In contrast, Dr. Sullivan's opinion is 
conclusory; it appears to be based solely on the fact that he 
treated the veteran.  He does not cite to any authority or 
any specific medical records of treatment as the basis for 
his opinion, and Dr. Smith concludes that no such supportive 
evidence is contained in the record.  Without supportive 
medical evidence, Dr. Sullivan's opinion lacks credibility.  
Instead, the subsequent expert medical opinion is afforded 
greater evidentiary weight as it was based on a review of the 
entire clinical record and contains a well-reasoned opinion.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim of service connection for 
the cause of the veteran's death, claimed to be associated 
with Agent Orange exposure in service.  

The Board notes that the claim for service connection for the 
cause of the veteran's death was filed before June 1998.  For 
claims filed prior to June 9, 1998, service connection may be 
granted for a disease that results from tobacco use in the 
line of duty during active military service.  See VAOPGCPREC 
2-97 (O.G.C. Prec. 2-97).  The appellant has contended that 
the veteran's tobacco use in service led to his death.  

As noted above the appellant has provided her testimony and a 
statement from Dr. Sullivan, suggesting an etiological 
relationship between the veteran's smoking in service and the 
development of conditions resulting in his death, to support 
her claim.  As noted above, however, Dr. Sullivan's opinion 
is unsupported by the evidence, in the opinion of Dr. Smith.  
In contrast, Dr. Smith's December 1998 opinion was based on a 
review of the entire record, is well-reasoned, and cites to 
evidence in the record for his conclusions.  Consequently, 
Dr. Smith's opinion has more evidentiary weight than that of 
Dr. Sullivan.  In particular, Dr. Smith explained why it was 
his opinion that a pulmonary condition did not cause or 
contribute substantially to the veteran's death, but, rather, 
that the veteran's death was primarily due to cardiovascular 
causes, namely congestive heart failure.  

In summary, I conclude that the preponderance of the evidence 
is against a finding that the conditions causing the 
veteran's death were incurred in or aggravated during active 
service or that cardiovascular disease was shown within the 
initial post service year.  Moreover, the preponderance of 
the evidence is against a finding that service-connected 
disability caused or worsened the conditions causing death or 
contributed substantially or materially to the cause of the 
veteran's death.  Furthermore, the preponderance of the 
evidence is against the a finding that the conditions causing 
death were the result of Agent Orange exposure or tobacco use 
in service.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

